--------------------------------------------------------------------------------

Execution Version

REGISTRATION RIGHTS AGREEMENT

            THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and
entered into as of May 30, 2014, between XCELMOBILITY, INC., a Nevada
corporation (the “Company”), and HANOVER HOLDINGS I, LLC, a New York limited
liability company (the “Investor”).

            In connection with the Securities Purchase Agreement, dated as of
May 30, 2014, entered into by the Company and the Investor (the “Securities
Purchase Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to the
Investor (i) a note of the Company (the “Note”), which will, among other things,
be convertible into shares of the Company's common stock, $0.001 par value per
share (the ”Common Stock”) to the Investor (as converted, the “Conversion
Shares”) in accordance with the terms of the Note and (ii) a warrant of the
Company (the “Warrant”), which will, among other things, be exercisable into
shares of Common Stock to the Investor (as converted, the “Warrant Shares”) in
accordance with the terms of the Warrant.

            To induce the Investor to consummate the transactions contemplated
by the Securities Purchase Agreement, the Company has agreed to provide certain
registration rights under the 1933 Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.

            The Company and the Investor hereby agrees as follows:

            Section 1. Definitions. Capitalized terms used and not otherwise
defined herein that are defined in the Securities Purchase Agreement shall have
the meanings given such terms in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

            “Initial Registration Statement” means the initial Registration
Statement filed pursuant to this Agreement.

            “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

             “Prospectus” means the prospectus included in a Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated by the SEC
pursuant to the 1933 Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

--------------------------------------------------------------------------------

            “Effectiveness Deadline” means, (i) with respect to the Initial
Registration Statement required to be filed hereunder, the earlier of (A) the
120th calendar day after the date of hereof in the event that such Registration
Statement is subject to a limited or full review by the SEC and (B) the fifth
Trading Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Registration Statement will not be
reviewed or will not be subject to further review, and (ii) with respect to any
additional Registration Statements which may be required pursuant to Section 2,
the earlier of (A) the 90th calendar day following the date on which an
additional Registration Statement is required to be filed hereunder in the event
that such Registration Statement is subject to a limited or full review by the
SEC and (B) the fifth Trading Day after the date the Company is notified (orally
or in writing, whichever is earlier) by the SEC that such Registration Statement
will not be reviewed or will not be subject to further review.

            “Filing Deadline” means, with respect to the Initial Registration
Statement required hereunder, the 45th calendar day following the date hereof
and, with respect to any additional Registration Statements which may be
required pursuant to Section 2, the earliest practical date on which the Company
is permitted to file such additional Registration Statement related to the
Registrable Securities (taking into account any Staff position with respect to
date on which the Staff will permit such additional Registration Statement to be
filed with the SEC).

            “Registrable Securities” means, as of any date of determination, (a)
all Conversion Shares then issuable upon conversion in full of the Note
(assuming on such date the Note is converted in full without regard to any
conversion limitations therein), (b) all Warrant Shares then issuable upon
exercise in full of the Warrant (assuming on such date the Warrant is exercised
in full without regard to any exercise limitations therein), and (c) any
securities issued or then issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing;
provided, however, that any such Registrable Securities shall cease to be
Registrable Securities for so long as (x) a Registration Statement with respect
to the sale of such Registrable Securities is declared effective by the SEC
under the 1933 Act and such Registrable Securities have been disposed of in
accordance with such effective Registration Statement, or (y) such Registrable
Securities have been previously sold in accordance with Rule 144.

            “Registration Statement” means any registration statement required
to be filed hereunder pursuant to Section 2, including (in each case) the
Prospectus, amendments and supplements to any such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in any such registration statement.

             “Rule 144” means Rule 144 promulgated by the SEC pursuant to the
1933 Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

             “Rule 415” means Rule 415 promulgated by the SEC pursuant to the
1933 Act, as such Rule may be amended or interpreted from time to time, or any
similar rule or regulation hereafter adopted by the SEC having substantially the
same purpose and effect as such Rule.

2

--------------------------------------------------------------------------------

            “SEC” means the United States Securities and Exchange Commission.
Section 2. Registration Statement Requirements.

            (a)        The Company shall prepare and, as soon as practicable,
but in no event later than the Filing Deadline, file with the SEC the Initial
Registration Statement on Form S-1, or such other form reasonably acceptable to
the Investor, covering the resale by the Investor of all or such portion of the
Registrable Securities (as determined on the date of such filing and the
effective date of such Registration Statement, as applicable) as permitted by
the SEC (provided that the Company shall use diligent efforts to advocate with
the SEC for the registration of all of the Registrable Securities) pursuant to
Rule 415. In no event shall the Company include any securities other than
Registrable Securities on any Registration Statement pursuant to this Section 2
without the prior written consent of the Investor. The Company shall use its
reasonable best efforts to have such Initial Registration Statement, and each
other Registration Statement required to be filed pursuant to the terms hereof,
declared effective by the SEC as soon as practicable, but in no event later than
the applicable Effectiveness Deadline. If at any time all Registrable Securities
are not covered by the Initial Registration Statement filed pursuant to this
Section 2, the Company shall file with the SEC one or more additional
Registration Statements so as to cover all of the Registrable Securities not
covered by the Initial Registration Statement, in each case, as soon as
practicable (taking into account any Staff position with respect to date on
which the Staff will permit such additional Registration Statement(s) to be
filed with the SEC), but in no event later than the applicable Filing Deadline
for such additional Registration Statement(s). By 9:30 a.m. New York time on the
Business Day following the effective date of each Registration Statement filed
in accordance herewith, the Company shall file with the SEC in accordance with
Rule 424 under the 1933 Act the final prospectus to be used in connection with
sales pursuant to such Initial Registration Statement.

            (b)        If the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become effective and be used for resales by the
Investor on a delayed or continuous basis under Rule 415 at then-prevailing
market prices (and not fixed prices) (or as otherwise may be reasonably
acceptable to the Investor), or if after the filing of the Initial Registration
Statement with the SEC pursuant to this Section 2, the Company is otherwise
required by the Staff or the SEC to reduce the number of Registrable Securities
included in such Initial Registration Statement, then the Company shall reduce
the number of Registrable Securities to be included in such Initial Registration
Statement (with the prior consent, not to be unreasonably withheld, of the
Investor as to the specific Registrable Securities to be removed therefrom)
until such time as the Staff and the SEC shall so permit such Registration
Statement to become effective and be used as aforesaid. Notwithstanding anything
in this Agreement to the contrary, if after giving effect to the actions
referred to in the immediately preceding sentence, the Staff or the SEC does not
permit such Registration Statement to become effective and be used for resales
by the Investor on a delayed or continuous basis under Rule 415 at
then-prevailing market prices (and not fixed prices) (or as otherwise may be
reasonably acceptable to the Investor), the Company shall not request
acceleration of the effective date of such Registration Statement, the Company
shall promptly (but in no event later than 48 hours) request the withdrawal of
such Registration Statement pursuant to Rule 477 under the 1933 Act, and the
Effectiveness Deadline shall automatically be deemed to have elapsed with
respect to such Registration Statement at such time as the Staff or the SEC has
made a final and non-appealable determination that the SEC will not permit such
Registration Statement to be so utilized (unless prior to such time the Company
and the Investor have received assurances from the Staff or the SEC reasonably
acceptable to the Investor that a new Registration Statement filed by the
Company with the SEC promptly thereafter may be so utilized). In the event of
any reduction in Registrable Securities pursuant to this paragraph, the Company
shall file additional Registration Statements as permitted by the Staff or the
SEC in accordance with this Section 2 until such time as all Registrable
Securities have been included in Registration Statements that have been declared
effective and the prospectus contained therein is available for use by the
Investor.

3

--------------------------------------------------------------------------------

            (c)        In addition, in the event that the Staff or the SEC
requires the Investor seeking to resell securities under a Registration
Statement filed pursuant to this Agreement to be specifically identified as an
“underwriter” in order to permit such Registration Statement to become
effective, and the Investor does not consent to being so named as an underwriter
in such Registration Statement, then, in each such case, the Company shall
reduce the total number of Registrable Securities to be registered on behalf of
the Investor, until such time as the Staff or the SEC does not require such
identification or until the Investor accepts such identification and the manner
thereof. If notwithstanding any such reduction, the Staff or the SEC still
requires that the Investor be specifically identified as an “underwriter” in
order to permit such Registration Statement to be declared effect, the Investor
may, at its option, elect to have no Registrable Securities of the Investor be
included in such Registration Statement; provided, that solely for purposes of
Section 12(b) of the Note (as defined in the Securities Purchase Agreement),
such Registration Statement shall be deemed to have been declared effective as
of the date of such election by the Investor.

            Section 3. Registration Procedures. If and whenever the Company is
required by the provisions of Section 2 to effect the registration of any
Registrable Securities under the 1933 Act, the Company will, as expeditiously as
possible:

            (a)        subject to the timelines provided in this Agreement,
prepare and file the Registration Statement with the SEC, with respect to such
Registrable Securities and use its reasonable best efforts to cause such
Registration Statement to become and remain effective for the period of the
distribution contemplated thereby (determined as herein provided), respond as
promptly as commercially practicable to any comments received from the SEC with
respect to a Registration Statement or any amendment thereto and file any
pre-effective amendments with respect to a Registration Statement as promptly as
reasonable possible, and promptly provide to Investors copies of all filings and
SEC letters of comment (provided that the Company shall excise any information
contained therein which would constitute material non-public information
regarding the Company or any subsidiary) and notify the Investors (by telecopier
or by e-mail addresses provided by the Investors) on or before the second
business day thereafter that the Company receives notice that (i) the SEC has no
comments or no further comments on the registration statement, and (ii) the
registration statement has been declared effective;

            (b)        prepare and file with the SEC such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
prepare and file with the SEC such additional Registration Statements as may be
required hereunder and to keep each additional Registration Statement effective;

4

--------------------------------------------------------------------------------

            (c)        furnish to the Investors such number of copies of the
Registration Statement and the prospectus included therein (including each
preliminary prospectus) as such Investors reasonably may request in order to
facilitate the public sale or their disposition of the securities covered by
such Registration Statement or make them electronically available;

            (d)        use its reasonable best efforts to register or qualify
the Registrable Securities covered by such Registration Statement under the
securities or “Blue Sky” laws of such jurisdictions as the Investors shall
request in writing, provided, however, that the Company shall not for any such
purpose be required to qualify to transact business as a foreign corporation in
any jurisdiction where it is not so qualified or to consent to service of
process in any such jurisdiction;

            (e)        if applicable, list the Registrable Securities covered by
such Registration Statement with the principal market or exchange on which the
Common Stock is then listed;

            (f)        promptly notify the Investors of the Company’s becoming
aware that a prospectus relating thereto is required to be delivered under the
1933 Act, of the happening of any event or passage of time of which the Company
has knowledge as a result of which the prospectus contained in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing or the financial statements included therein ineligible for inclusion
or which becomes subject to a SEC, state or other governmental order suspending
the effectiveness of the Registration Statement covering any of the Registrable
Securities. Each Investor hereby covenants that it will not sell any Registrable
Securities pursuant to such prospectus during the period commencing at the time
at which the Company gives such Investor notice of the suspension of the use of
such prospectus in accordance with this Section 3(f) and ending at the time the
Company gives such Investor notice that such Investor may thereafter effect
sales pursuant to the prospectus, or until the Company delivers to such Investor
or files with the SEC an amended or supplemented prospectus.

            (g)        The Company shall cooperate with any broker-dealer
through which an Investor proposes to resell its Registrable Securities in
effecting a filing with the FINRA Corporate Financing Department pursuant to
FINRA Rule 5110, as requested by any such Investor, and the Company shall pay
the filing fee required by such filing within two (2) business days of request
therefor.

            Section 4. Provision of Documents. It shall be a condition precedent
to the obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of the Investor that the
Investor shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably required to effect and
maintain the effectiveness of the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request.

5

--------------------------------------------------------------------------------

            Section 5. Expenses. All expenses incurred by the Company in
complying with Section 2, including, without limitation, all registration and
filing fees, printing expenses (if required), fees and disbursements of counsel
and independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “Blue Sky” laws, fees of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) in connection with any filing with FINRA pursuant to
FINRA Rule 5110 that may be required to be made by any broker through which an
Investor intends to make sales of Registrable Securities, transfer taxes, and
fees of transfer agents and registrars, are called “Registration Expenses.” The
Company will pay all Registration Expenses in connection with any Registration
Statement described in Section 2.

            Section 6. Indemnification.

            (a)        In the event any Registrable Securities are included in
any Registration Statement under this Agreement, to the fullest extent permitted
by law, the Company will, and hereby does, indemnify, hold harmless and defend
the Investor, each of its directors, officers, shareholders, members, partners,
employees, agents, advisors, representatives (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title) and each Person, if any, who controls the
Investor within the meaning of Section 15 of the 1933 Act or Section 20 of the
Securities Exchange Act of 1934 Act, as amended (the “1934 Act”) and each of the
directors, officers, shareholders, members, partners, employees, agents,
advisors, representatives (and any other Persons with a functionally equivalent
role of a Person holding such titles notwithstanding the lack of such title or
any other title) of such controlling Persons (each, an “Investor Party” and
collectively, the “Investor Parties”), against any losses, obligations, claims,
damages, liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees, costs
of defense and investigation), amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, lawsuit, inquiry, proceeding, investigation or
appeal taken from the foregoing by or before any court or governmental,
administrative or other regulatory agency, body or the SEC, whether pending or
threatened, whether or not an Investor Party is or may be a party thereto
(“Indemnified Damages”), to which any of them may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other “Blue Sky” laws of
any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
or (ii) any untrue statement or alleged untrue statement of a material fact
contained in any prospectus (as amended or supplemented) or in any prospectus
supplement or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading (the
matters in the foregoing clauses (i) and (ii) being, collectively,
“Violations”). Subject to Section 6(c), the Company shall reimburse the Investor
Parties, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Investor Party arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by such Investor Party for such
Investor Party expressly for use in connection with the preparation of such
Registration Statement, prospectus or prospectus supplement or any such
amendment thereof or supplement thereto; (ii) shall not be available to the
Investor to the extent such Claim is based on a failure of the Investor to
deliver or to cause to be delivered the prospectus (as amended or supplemented)
made available by the Company (to the extent applicable), including, without
limitation, a corrected prospectus, if such prospectus (as amended or
supplemented) or corrected prospectus was timely made available by the Company
pursuant to Section 3 and then only if, and to the extent that, following the
receipt of the corrected prospectus no grounds for such Claim would have
existed; and (iii) shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld or delayed. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Investor Party and shall survive the transfer of any of the
Registrable Securities by the Investor pursuant to Section 8(f).

6

--------------------------------------------------------------------------------

            (b)        In connection with any Registration Statement in which
the Investor is participating, the Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the 1933 Act or the 1934 Act (each,
an “Company Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case, to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
relating to the Investor furnished to the Company by the Investor expressly for
use in connection with such Registration Statement; and, subject to Section 6(c)
and the below provisos in this Section 6(b), the Investor will reimburse a
Company Party any legal or other expenses reasonably incurred by such Company
Party in connection with investigating or defending any such Claim; provided,
however, the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld or delayed, provided further that the Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to the Investor as a result of the
applicable sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Company Party and shall survive
the transfer of any of the Registrable Securities by the Investor pursuant to
Section 8(f).

7

--------------------------------------------------------------------------------

           (c)        Promptly after receipt by an Investor Party or Company
Party (as the case may be) under this Section 6 of notice of the commencement of
any action or proceeding (including, without limitation, any governmental action
or proceeding) involving a Claim, such Investor Party or Company Party (as the
case may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Investor Party or the Company Party (as the case may
be); provided, however, an Investor Party or Company Party (as the case may be)
shall have the right to retain its own counsel with the fees and expenses of
such counsel to be paid by the indemnifying party if: (i) the indemnifying party
has agreed in writing to pay such fees and expenses; (ii) the indemnifying party
shall have failed promptly to assume the defense of such Claim and to employ
counsel reasonably satisfactory to such Investor Party or Company Party (as the
case may be) in any such Claim; or (iii) the named parties to any such Claim
(including, without limitation, any impleaded parties) include both such
Investor Party or Company Party (as the case may be) and the indemnifying party,
and such Investor Party or such Company Party (as the case may be) shall have
been advised by counsel that a conflict of interest is likely to exist if the
same counsel were to represent such Investor Party or such Company Party and the
indemnifying party (in which case, if such Investor Party or such Company Party
(as the case may be) notifies the indemnifying party in writing that it elects
to employ separate counsel at the expense of the indemnifying party, then the
indemnifying party shall not have the right to assume the defense thereof on
behalf of the indemnified party and such counsel shall be at the expense of the
indemnifying party, provided further that in the case of clause (iii) above the
indemnifying party shall not be responsible for the reasonable fees and expenses
of more than one (1) separate legal counsel for all Investor Parties or Company
Parties (as the case may be). The Company Party or Investor Party (as the case
may be) shall reasonably cooperate with the indemnifying party in connection
with any negotiation or defense of any such action or Claim by the indemnifying
party and shall furnish to the indemnifying party all information reasonably
available to the Company Party or Investor Party (as the case may be) which
relates to such action or Claim. The indemnifying party shall keep the Company
Party or Investor Party (as the case may be) reasonably apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. No indemnifying party shall be liable for any settlement of any action,
claim or proceeding effected without its prior written consent; provided,
however, the indemnifying party shall not unreasonably withhold, delay or
condition its consent. No indemnifying party shall, without the prior written
consent of the Company Party or Investor Party (as the case may be), consent to
entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Company Party or Investor Party (as the case may be) of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Company Party. For the avoidance of doubt, the immediately preceding sentence
shall apply to Sections 6(a) and 6(b) hereof. Following indemnification as
provided for hereunder, the indemnifying party shall be subrogated to all rights
of the Company Party or Investor Party (as the case may be) with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Investor Party or Company Party (as the case may be) under this Section 6,
except to the extent that the indemnifying party is materially and adversely
prejudiced in its ability to defend such action.

8

--------------------------------------------------------------------------------

            (d)        No Person involved in the sale of Registrable Securities
who is guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.

            (e)        The indemnification required by this Section 6 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified Damages
are incurred; provided that the Investor shall promptly reimburse the Company
for all such payments to the extent a court of competent jurisdiction determines
that any Investor Party was not entitled to such payments.

            (f)        The indemnity and contribution agreements contained
herein shall be in addition to (i) any cause of action or similar right of the
Company Party or Investor Party against the indemnifying party or others, and
(ii) any liabilities the indemnifying party may be subject to pursuant to the
law.

            Section 7. Contribution. To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6 to the fullest extent permitted by
law; provided, however: (i) no contribution shall be made under circumstances
where the maker would not have been liable for indemnification under the fault
standards set forth in Section 6 of this Agreement, (ii) no Person involved in
the sale of Registrable Securities which Person is guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) in
connection with such sale shall be entitled to contribution from any Person
involved in such sale of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (iii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the applicable sale of such Registrable Securities pursuant to
such Registration Statement. Notwithstanding the provisions of this Section 7,
the Investor shall not be required to contribute, in the aggregate, any amount
in excess of the amount by which the net proceeds actually received by the
Investor from the applicable sale of the Registrable Securities subject to the
Claim exceeds the amount of any damages that the Investor has otherwise been
required to pay, or would otherwise be required to pay under Section 6(b), by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

            Section 8. Miscellaneous.

            (a)        Remedies. In the event of a breach by the Company or by
the Investor of any of their respective obligations under this Agreement, the
Investor or the Company, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, shall be entitled to specific performance of its rights under this
Agreement. Each of the Company and the Investor agrees that monetary damages
would not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall not assert or shall waive the defense that a remedy at law
would be adequate.

9

--------------------------------------------------------------------------------

            (b)        Compliance. The Investor covenants and agrees that it
will comply with the prospectus delivery requirements of the 1933 Act as
applicable to it or an exemption therefrom in connection with sales of
Registrable Securities pursuant to a Registration Statement.

            (c)        Piggy-Back Registrations. If, at any time prior to the
six month anniversary of the date hereof, there is not an effective Registration
Statement covering all of the Registrable Securities and the Company shall
determine to prepare and file with the SEC a registration statement relating to
an offering for its own account or the account of others under the 1933 Act of
any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the 1933 Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the Company’s stock
option or other employee benefit plans, then the Company shall deliver to the
Investor a written notice of such determination and, if within fifteen days
after the date of the delivery of such notice, the Investor shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities the Investor requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 8(c) that are the subject of a
then effective Registration Statement.

            (d)        Amendments and Waivers. No provision of this Agreement
may be (i) amended other than by a written instrument signed by both parties
hereto or (ii) waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. Failure of any party to
exercise any right or remedy under this Agreement or otherwise, or delay by a
party in exercising such right or remedy, shall not operate as a waiver thereof.

            (e)        Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Securities Purchase Agreement.

            (f)        Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties. The Company may not assign (except by merger) its rights or
obligations hereunder without the prior written consent of the Investor. The
Investor may assign its rights hereunder if: (i) the Investor agrees in writing
with such transferee or assignee (as the case may be) to assign all or any
portion of such rights, and a copy of such agreement is furnished to the Company
within a reasonable time after such transfer or assignment (as the case may be);
(ii) the Company is, within a reasonable time after such transfer or assignment
(as the case may be), furnished with written notice of (a) the name and address
of such transferee or assignee (as the case may be), and (b) the securities with
respect to which such registration rights are being transferred or assigned (as
the case may be); (iii) immediately following such transfer or assignment (as
the case may be) the further disposition of such securities by such transferee
or assignee (as the case may be) is restricted under the 1933 Act or applicable
state securities laws if so required; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence such
transferee or assignee (as the case may be) agrees in writing with the Company
to be bound by all of the provisions contained herein; (v) such transfer or
assignment (as the case may be) shall have been made in accordance with the
applicable requirements of the Securities Purchase Agreement and the Note and/or
Warrant, as applicable; and (vi) such transfer or assignment (as the case may
be) shall have been conducted in accordance with all applicable federal and
state securities laws. The term “Investor” in this Agreement shall also include
all such transferees and assignees.

10

--------------------------------------------------------------------------------

            (g)        Execution and Counterparts. This Agreement may be
executed in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

            (h)        Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Securities Purchase Agreement.

            (i)        Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

            (j)        Headings. The headings in this Agreement are for
convenience only, do not constitute a part of the Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

(Signature Pages Follow)

11

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement as of the date first written above.

XCELMOBILITY, INC.

 

By:  _________________________________
        Name:
        Title:

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement as of the date first written above.

HANOVER HOLDINGS I, LLC, a New York Limited Liability Company

 

By: ______________________________
Name:
Title:

--------------------------------------------------------------------------------